DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 1-3, 6-25 are allowable over the prior art.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Silvestrini et al. (Pub. No.: US 2010/0137981 A1) which discloses a glaucoma drainage system comprising a body, a compliant fluid conduit and a stiffening member. Silvestrini fails to disclose that the stiffening member forms a helical coil, wherein an effective diameter of the helical coil is reduced upon an application of tension such that the stiffening member unravels upon withdrawal. Goto et al. (Pub. No.: US 2005/0085892 A1) discloses a stiffening member that forms a helical coil. However, Goto also fails to disclose that an effective diameter of the helical coil is reduced upon application of tension such that the stiffening member unravels upon withdrawal. 
Accordingly, claim 1 and its dependents, claims 2-3 and 6-9, are allowable over the prior art.
Claim 10 similarly requires that the effective diameter of the helical coil is reduced upon application of tension such that the stiffening member unravels upon withdrawal. 
Accordingly, claim 10 and its dependents, claims 11-16, are allowable over the prior art.
Claim 17 similarly requires that the effective diameter of the helical coil is reduced upon application of tension such that the stiffening member unravels upon withdrawal.
Accordingly, claim 17 and its dependents, claims 18-25, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781